DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21-23, 26-29, and 42 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on August 17, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant’s election without traverse in the reply filed on August 17, 2022 is acknowledged. The elected subject matter is:
Group I, claims 1-4, 6-8, 11, 13, 16, 18, 21-23, and 26-29, drawn to the technical feature of a method for extracting a recombinant polypeptide from the periplasm of an Escherichia coli host cell,
Species (A) CRM197, 
Species (CC) OmpLA, 
Species (LLL) YtfQ, and 
Species (BBBB) reduced genome K-12 or B strain that lacks at least the following genes of the E. coli K-12 strain MG1655: b0245-b0301, b0303-b0310, b336-b411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, b1325-b1333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917-b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 or that lacks the corresponding genes on a different K-12 or B strain.
Claims 22, 23, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.
Claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, 29, and 42 are being examined on the merits with claims 3, 4, 11, and 42 being examined only to the extent the claims read on the elected subject matter as set forth above. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/049422, filed on September 4, 2018, which claims domestic priority under 35 U.S.C. 119(e) to US provisional application no. 62/554,443, filed on September 5, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application no. 62/554,443, fails to provide adequate descriptive support in the manner provided by 35 U.S.C. 112(a) for the limitations of claims 1, 8, 11, 13, 16, 18, 21, 28, 29, and 42 of this application. In the absence of descriptive support, claims 1, 8, 11, 13, 16, 18, 21, 28, 29, and 42 and all claims dependent therefrom are considered to have an effective filing date of September 4, 2018. 
In the event the examiner has overlooked descriptive support for claims 1, 8, 11, 13, 16, 18, 21, 28, 29, and 42 in the provisional application no. 62/554,443, the applicant’s assistance is requested in identifying the paragraph(s) where the limitations of each of claims 1, 8, 11, 13, 16, 18, 21, 28, 29, and 42 can be found. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 4, 2020 and August 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 


Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on March 4, 2020 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Figures 4 and 6A. When a sequence is presented in a drawing, regardless of  the format or the manner of presentation of that sequence  in  the drawing,  the  sequence must  still be  included in  the  Sequence Listing  and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 18, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is confusing in the recitation of “one or both of the expression control sequences comprise inducible promoters” because both of the expression control sequences recited in claim 1 comprise an inducible promoter. The applicant may consider an amendment to delete the phrase “one or both of the expression control sequences comprise inducible promoters” from claim 8. 
Claim 18 (claim 21 dependent therefrom) is indefinite in the recitation of “about 2% to about 30%”. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. See MPEP 2173.05(b). The applicant may consider an amendment to delete the term “about”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Blattner et al. (WO 2015/134402 A1; cited on Form PTO-892 mailed on August 4, 2022; hereafter “Blattner”) in view of 
Yoshikuni et al. (WO 2011/044279 A2; cited on the IDS filed on August 17, 2022; hereafter “Yoshikuni”), 
Belosludtsev et al. (J. Membrane Biol. 247:281-288, 2014; cited on Form PTO-892; hereafter “Belosludtsev”), and
“Strategies for Protein Purification Handbook” (GE Healthcare, September 2010; cited on Form PTO-892; hereafter “Handbook”). 
As amended, the claims are drawn to a method for extracting a recombinant polypeptide from the periplasm of an Escherichia coli host cell, the host cell comprising:
a first nucleotide sequence encoding the recombinant polypeptide fused to a signal sequence that directs transfer of the recombinant polypeptide in the periplasm, said first nucleotide sequence operably linked to an expression control sequence comprising an inducible promoter; and 
a second nucleotide sequence encoding an E. coli phospholipase, said second nucleotide sequence operably linked to an expression control sequence comprising an inducible promoter; 
the method comprising: 
(a) culturing the E. coli host cell in a medium under conditions permitting co-expression of the recombinant polypeptide and the phospholipase in the E. coli host cell; 
(b) contacting the E. coli host cell comprising the expressed recombinant polypeptide and the expressed phospholipase with an extraction buffer comprising a chelating agent; and 
(c) optionally collecting the recombinant polypeptide from the medium.
In the interest of clarity, it is noted that the terms “PldA” and “OmpLA” are used interchangeably in the prior art and for the sake of simplicity, only the term “OmpLA” is used in the instant rejection.  
Regarding claims 1, 3, 7, and 8, the reference of Blattner discloses a method for producing a recombinant CRM197 protein in a reduced genome E. coli host cell comprising incubating a reduced genome E. coli comprising an expression vector comprising a nucleotide sequence encoding a CRM197 protein fused to a signal sequence that directs transfer of the CRM 197 protein to the periplasm operably linked to an expression control sequence under conditions suitable for the expression of the recombinant CRM 197 protein, whereby a yield of at least 1 gram per liter of soluble CRM 197 is obtained and wherein the native parent E. coli strain is a K12 strain, preferably K12 MG1655 (claim 1 of Blattner). Blattner discloses the expression vector comprises an inducible promoter operatively linked to the protein coding sequence and expression of CRM197 (paragraph [0011]). 
Regarding claims 11 and 42, Blattner discloses the signal sequence is YtfQ signal sequence (claim 4 of Blattner). 
Regarding claim 13, Blattner discloses the cells are compatible with a buffer at pH 8 (paragraph [0119]).  
Regarding claim 18, Blattner discloses the reduced genome E. coli has a genome that is 2% to 20% smaller than the native parent strain or is 5% to 30% smaller than the native parent strain (paragraph [0045]).
Regarding claim 21, Blattner discloses the reduced genome E. coli has deleted at least the following DNA segments: b0245-b0301, b0303-b0310, b1336-b1411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, bl325-bl333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917- b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 of the E. coli K-12 strain MG1655 (paragraph [0089]). 
Regarding claim 28, Blattner discloses the signal sequence results in direction of 100% of the polypeptide to the periplasm (paragraph [0056]). Given that 100% of the polypeptide is directed to the periplasm, it follows that at least 80% of the polypeptide is extracted from the periplasm of the E. coli host cell rather than the cytoplasm. 
Although Blattner discloses the E. coli host cell additionally comprises a nucleic acid encoding a protein for assisting the translocation of the CRM197, operably linked to an expression control sequence (paragraph [0015]) and discloses an inducible promoter (paragraph [0011]), Blattner does not disclose a second nucleotide sequence encoding an E. coli phospholipase, said second nucleotide sequence operably linked to an expression control sequence comprising an inducible promoter, including OmpLA. 
The reference of Yoshikuni teaches examples of carrier proteins for secretion, including phospholipase A from E. coli (p. 64, last paragraph) and the reference of Belosludtsev teaches that phospholipase from E. coli is OmpLA (p. 281, column 2, bottom). 
Also, although Blattner discloses lysing the E. coli cells in a buffer by sonication (paragraph [00119]), Blattner does not disclose an extraction buffer comprising a chelating agent. 
The reference of Handbook teaches a buffer for cell lysis by sonication, which includes EDTA (p. 112, bottom) and teaches that EDTA is a chelating agent (p. 6, top). Handbook teaches that proteases from the source organism are the key threats to most proteins to be purified, teaches that protease inhibitors are usually added during extraction, and that EDTA may be added to inhibit metalloproteases (p. 64, bottom).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Blattner, Yoshikuni, Belosludtsev, and Handbook to use E. coli OmpLA as the protein for assisting the translocation of the CRM197 in the periplasm and to include EDTA in the lysis buffer. One would have been motivated to and would have had a reasonable expectation of success to use E. coli OmpLA as the protein for assisting the translocation of the CRM197 in the periplasm because Blattner discloses the E. coli host cell additionally comprises a nucleic acid encoding a protein for assisting the translocation of the CRM197 in the periplasm, operably linked to an expression control sequence and Yoshikuni teaches E. coli OmpLA as a carrier protein for secretion. One would have been motivated to and would have had a reasonable expectation of success to include EDTA in the lysis buffer because Blattner’s lysis buffer for sonication does not comprise EDTA, yet the prior art acknowledges the benefits of including EDTA in a lysis buffer. Therefore, the method of claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blattner (supra) in view of Yoshikuni (supra), Belosludtsev (supra), and Handbook (supra) as applied to claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 above, and further in view of Blattner, F. (WO 2016/161305 A1; cited on Form PTO-892; hereafter “Blattner-2”). 
The relevant teachings of Blattner, Yoshikuni, Belosludtsev, and Handbook as applied to claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 are set forth above. 
Although Blattner discloses that continuous fermentation may be used (paragraph [0076]), the combination of cited prior art does not teach or suggest wherein the E. coli host cell is cultured in continuous fermentation mode for a period of at least 14 days, whereby at least 2 grams per liter per day of the recombinant protein is produced.
The reference of Blattner-2 teaches that reduced genome bacterial strains are more stable in continuous fermentation and teaches a method for continuous fermentation for production of CRM197 using a reduced genome E. coli (Example 1). Figure 10 of Blattner-2 shows a production of at least 2 per liter per day of CRM197 is produced over a period of at least 14 days (e.g., days 3-27). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Blattner, Yoshikuni, Belosludtsev, Handbook, and Blattner-2 to use the continuous fermentation method of Blattner-2. One would have been motivated to and would have had a reasonable expectation of success to do this because Blattner discloses continuous fermentation may be used for production of CRM197 using a reduced genome E. coli and Blattner-2 teaches a method of continuous fermentation for production of CRM197 using a reduced genome E. coli. Therefore, the method of claim 29 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Blattner (supra) in view of 
Wu et al. (US 2014/0011239; cited on Form PTO-892; hereafter “Wu”), 
Suominen et al. (Gene 61:165-176, 1987; cited on Form PTO-892; hereafter “Suominen”), 
Bowering et al. (Biotechnol. Prog. 18:1431-1438, 2002; cited on Form PTO-892; hereafter “Bowering”), and 
Hardaway et al. (J. Bacteriol. 137:62-68, 1979; cited on Form PTO-892; hereafter “Hardaway”).
In the interest of clarity it is noted that the terms “PldA, “OmpLA”, and “phospholipase A” are used interchangeably in the prior art and for the sake of simplicity, only the term “OmpLA” is used in the instant rejection.  
Regarding claims 1, 3, 7, and 8, the reference of Blattner discloses a method for producing a recombinant CRM197 protein in a reduced genome E. coli host cell comprising incubating a reduced genome E. coli comprising an expression vector comprising a nucleotide sequence encoding a CRM197 protein fused to a signal sequence that directs transfer of the CRM 197 protein to the periplasm operably linked to an expression control sequence under conditions suitable for the expression of the recombinant CRM 197 protein, whereby a yield of at least 1 gram per liter of soluble CRM 197 is obtained and wherein the native parent E. coli strain is a K12 strain, preferably K12 MG1655 (claim 1 of Blattner). Blattner discloses the expression vector comprises an inducible promoter operatively linked to the protein coding sequence and expression of CRM197 (paragraph [0011]). 
Regarding claims 11 and 42, Blattner discloses the signal sequence is YtfQ signal sequence (claim 4 of Blattner). 
Regarding claim 13, Blattner discloses the cells are compatible with a buffer at pH 8 (paragraph [0119]).  
Regarding claim 18, Blattner discloses the reduced genome E. coli has a genome that is 2% to 20% smaller than the native parent strain or is 5% to 30% smaller than the native parent strain (paragraph [0045]).
Regarding claim 21, Blattner discloses the reduced genome E. coli has deleted at least the following DNA segments: b0245-b0301, b0303-b0310, b1336-b1411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, bl325-bl333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917- b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 of the E. coli K-12 strain MG1655 (paragraph [0089]). 
Regarding claim 28, Blattner discloses the signal sequence results in direction of 100% of the polypeptide to the periplasm (paragraph [0056]). Given that 100% of the polypeptide is directed to the periplasm, it follows that at least 80% of the polypeptide is extracted from the periplasm of the E. coli host cell (rather than the cytoplasm). 
Although Blattner seeks to use a non-detergent-based method for extracting the periplasmic-localized CRM197 (e.g., paragraphs [0017] and [0029]), Blattner does not disclose:
a second nucleotide sequence encoding an E. coli phospholipase, said second nucleotide sequence operably linked to an expression control sequence comprising an inducible promoter, including OmpLA; and
an extraction buffer comprising a chelating agent. 
The reference of Wu teaches that extracellular production of recombinant proteins is advantageous because it does not require cell disruption and has almost no contamination from host proteins (paragraph [0005]). Wu teaches co-expressing a desired recombinant protein with induced expression of an enzyme with phospholipase activity in order to increase membrane permeability for extracellular secretion of the enzyme with phospholipase activity is induced during the culturing (paragraph [0046]). Although Wu does not disclose OmpLA as the enzyme with phospholipase activity, the reference of Suominen teaches that the activation of the phospholipase OmpLA by an OmpLA-activating agent or condition causes the increased permeability of the outer membrane, which can be exploited for the extracellular secretion of recombinant proteins (p. 174, column 2). According to Suominen, overexpression of OmpLA does not disturb growth (Suominen, p. 174, column 2, top).  
The reference of Bowering teaches a standard extraction procedure for extracting a desired polypeptide from the periplasm of E. coli (p. 1432, column 1, top), the method comprising treating cells overnight (14 hours) at 30oC with a periplasmic extraction buffer comprising EDTA (p. 1432, column 1, top and column 2, middle). Hardaway teaches EDTA activates OmpLA and permeabilizes the outer membrane of E. coli and further discloses a correlation between the presence or absence of OmpLA and release of a periplasmic protein (p. 62, abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Blattner, Wu, Suominen, Bowering, and Hardaway to modify Blattner to inducibly co-express OmpLA from a separate plasmid and to use an extraction buffer comprising EDTA. One would have been motivated to inducibly co-express OmpLA from a separate plasmid and to use an extraction buffer comprising EDTA in order to activate OmpLA and permeabilize the outer membrane for extracellular production of CRM197. This is because Blattner seeks to extract periplasmic-localized CRM197 by a non-detergent based method; the prior art taught a non-detergent-based method for extracting a protein by co-expressing an enzyme with phospholipase activity; the prior art acknowledges that activated OmpLA permeabilizes the outer membrane for extracellular production of a periplasmic-localized recombinant protein by activating the phospholipase OmpLA; and EDTA is known to permeabilize the outer membrane and to activate OmpLA. One would have had a reasonable expectation of success because overexpression of OmpLA does not disturb growth and EDTA was known to activate OmpLA and to permeabilize the outer membrane. Therefore, the method of claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blattner (supra) in view of Wu (supra), Suominen (supra), Bowering (supra), and Hardaway (supra) as applied to claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 above, and further in view of Blattner-2 (supra). 
The relevant teachings of Blattner, Wu, Suominen, Bowering, and Hardaway as applied to claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 are set forth above. 
Although Blattner discloses that continuous fermentation may be used (paragraph [0076]), the combination of cited prior art does not teach or suggest wherein the E. coli host cell is cultured in continuous fermentation mode for a period of at least 14 days, whereby at least 2 grams per liter per day of the recombinant protein is produced.
The reference of Blattner-2 teaches that reduced genome bacterial strains are more stable in continuous fermentation and teaches a method for continuous fermentation for production of CRM197 using a reduced genome E. coli (Example 1). Figure 10 of Blattner-2 shows a production of at least 2 per liter per day of CRM197 is produced over a period of at least 14 days (e.g., days 3-27). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Blattner, Wu, Suominen, Bowering, Hardaway, and Blattner-2 to use the continuous fermentation method of Blattner-2. One would have been motivated to and would have had a reasonable expectation of success to do this because Blattner discloses continuous fermentation may be used for production of CRM197 using a reduced genome E. coli and Blattner-2 teaches a method of continuous fermentation for production of CRM197 using a reduced genome E. coli. Therefore, the method of claim 29 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 20 of U.S. Patent No. 10,479,820 B2 (cited on Form PTO-892; hereafter “patent”) in view of Blattner (supra), Yoshikuni (supra), Belosludtsev (supra), and Handbook (supra).
Claim 1 of the patent recites (in relevant part) a method for producing a recombinant CRM197 in a reduced genome E. coli host, the method comprising incubating a reduced genome E. coli comprising an expression vector comprising a nucleotide sequence encoding a CRM197 protein fused to a ytfQ signal sequence that directs transfer of the CRM197 protein to the periplasm, said nucleotide sequence operably linked to an expression control sequence, under conditions suitable for the expression of the recombinant CRM197 protein, whereby a yield of at least 1 gram per liter of soluble CRM197 is obtained, wherein the native parent strain of the reduced genome E. coli host is an E. coli K-12 strain, and wherein the reduced genome E. coli host comprises the following modifications relative to the native parent E. coli strain: (i) deletion of at least the following DNA segments: b0245-b0301, b0303-b0310, b1336-b1411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, b1325-b1333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917-b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 of the E. coli K12 strain MG1655 or the corresponding DNA segments in another E. coli K12 strain.
Claim 9 of the patent recites the method of claim 1 comprising
(a) growing the reduced genome E. coli and
(b) inducing expression of CRM197.
The differences between claims 1 and 9 of the patent and claims 1, 4, and 6 of this application are: 
1) the claims of the patent do not recite the expression control sequence comprises an inducible promoter; 
2) the claims of the patent do not recite a second nucleotide sequence encoding an E. coli phospholipase, said second nucleotide sequence operably linked to an expression control sequence comprising an inducible promoter, including OmpLA; and
3) the claims of the patent do not recite an extraction buffer comprising a chelating agent. 
Regarding difference 1), given that step (b) of claim 9 of the patent recites inducing expression of CRM197, one of ordinary skill in the art would have recognized that the expression control sequence of claim 1 of the patent comprises an inducible promoter. 
Regarding difference 2), Blattner, which corresponds to the disclosure of the patent, teaches the E. coli host cell additionally comprises a nucleic acid encoding a protein for assisting the translocation of the CRM197, operably linked to an expression control sequence (paragraph [0015]) and discloses an inducible promoter (paragraph [0011]). The reference of Yoshikuni teaches examples of carrier proteins for secretion, including phospholipase A from E. coli (p. 64, last paragraph) and the reference of Belosludtsev teaches that phospholipase from E. coli is OmpLA (p. 281, column 2, bottom). 
Regarding difference 3), claim 20 of the patent recites the cells are lysed by sonication and the reference of Handbook teaches a buffer for cell lysis by sonication, which includes EDTA (p. 112, bottom) and teaches that EDTA is a chelating agent (p. 6, top). Handbook teaches that proteases from the source organism are the key threats to most proteins to be purified, teaches that protease inhibitors are usually added during extraction, and that EDTA may be added to inhibit metalloproteases (p. 64, bottom).   
In view of the teachings of Blattner, Yoshikuni, Belosludtsev, and Handbook, it would have been obvious to one of ordinary skill in the art for the expression control sequence of claim 1 of the patent to be an inducible promoter, to use E. coli OmpLA as a protein for assisting the translocation of the CRM197 in the periplasm, and to include EDTA in the lysis buffer. One would have been motivated to and would have had a reasonable expectation of success for the expression control sequence to be an inducible promoter because the claim 9 of the patent recites inducing the expression of CRM197. One would have been motivated to and would have had a reasonable expectation of success to use E. coli OmpLA for assisting the translocation of the CRM197 in the periplasm because Blattner discloses that for periplasmic expression of CRM197, the E. coli host cell additionally comprises a nucleic acid encoding a protein for assisting the translocation of the CRM197 in the periplasm, operably linked to an expression control sequence and Yoshikuni teaches E. coli OmpLA as a carrier protein for secretion. One would have been motivated to and would have had a reasonable expectation of success to include EDTA in the lysis buffer because claim 20 recites lysis by sonication and the prior art acknowledges the benefits of including EDTA in a lysis buffer. 
Regarding claims 3, 11, and 42 of this application, claim 1 of the patent recites a ytfQ signal sequence that directs transfer of the CRM197 protein to the periplasm.
Regarding claim 7 of this application, claim 1 of the patent recites an expression vector comprising a nucleotide sequence encoding a CRM197 protein.
Regarding claim 8 of this application, given that step (b) of claim 9 of the patent recites inducing expression of CRM197, one of ordinary skill in the art would have recognized that the expression control sequence of claim 1 of the patent comprises an inducible promoter.
Regarding claim 13 of this application, Blattner, which corresponds to the disclosure of the patent, teaches the cells are compatible with a buffer at pH 8 (paragraph [0119]).  
Regarding claim 18 of this application, Blattner, which corresponds to the disclosure of the patent, teaches the reduced genome E. coli has a genome that is 2% to 20% smaller than the native parent strain or is 5% to 30% smaller than the native parent strain (paragraph [0045]).
Regarding claim 21 of this application, claim 1 of the patent recites the reduced genome E. coli host comprises the following modifications relative to the native parent E. coli strain: (i) deletion of at least the following DNA segments: b0245-b0301, b0303-b0310, b1336-b1411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, b1325-b1333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917-b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 of the E. coli K12 strain MG1655.
Regarding claim 28 of this application, Blattner, which corresponds to the disclosure of the patent, discloses the signal sequence results in direction of 100% of the polypeptide to the periplasm (paragraph [0056]). Given that 100% of the polypeptide is directed to the periplasm, it follows that at least 80% of the polypeptide is extracted from the periplasm of the E. coli host cell (rather than the cytoplasm). 
Therefore, the method of claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 of this application are unpatentable over claims 1, 9, and 20 of the patent in view of Blattner, Yoshikuni, Belosludtsev, and Handbook. 

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 20 of U.S. Patent No. 10,479,820 B2 (cited on Form PTO-892; hereafter “patent”) in view of Blattner (supra), Yoshikuni (supra), Belosludtsev (supra), and Handbook (supra) as applied to claims 1, 3, 4, 6-8, 11, 13, 18, 21, 28, and 42 above, and further in view of Blattner-2 (supra). 
The claims of the patent do not recite wherein the E. coli host cell is cultured in continuous fermentation mode for a period of at least 14 days, whereby at least 2 grams per liter per day of the recombinant protein is produced.
The reference of Blattner-2 teaches that reduced genome bacterial strains are more stable in continuous fermentation and teaches a method for continuous fermentation for production of CRM197 using a reduced genome E. coli (Example 1). Figure 10 of Blattner-2 shows a production of at least 2 per liter per day of CRM197 is produced over a period of at least 14 days (e.g., days 3-27). 
In view of the additional teachings of Blattner-2, it would have been obvious to one of ordinary skill in the art to use the continuous fermentation method of Blattner-2 for the claimed method of the patent. One would have been motivated to and would have had a reasonable expectation of success to do this because the method of claim 1 of the patent recites a reduced genome E. coli for production of CRM197 and Blattner-2 teaches that reduced genome bacterial strains are more stable in continuous fermentation and teaches a continuous fermentation method for production of CRM197 using a reduced genome E. coli. Therefore, the method of claim 29 of this application is unpatentable over claims 1, 9, and 20 of the patent in view of Blattner, Yoshikuni, Belosludtsev, Handbook, and Blattner-2. 

Claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 19 of U.S. Patent No. 10,479,820 B2 (hereafter “patent”) in view of Blattner (supra), Wu (supra), Suominen (supra), Bowering (supra), and Hardaway (supra).
Claim 1 of the patent recites (in relevant part) a method for producing a recombinant CRM197 in a reduced genome E. coli host, the method comprising incubating a reduced genome E. coli comprising an expression vector comprising a nucleotide sequence encoding a CRM197 protein fused to a ytfQ signal sequence that directs transfer of the CRM197 protein to the periplasm, said nucleotide sequence operably linked to an expression control sequence, under conditions suitable for the expression of the recombinant CRM197 protein, whereby a yield of at least 1 gram per liter of soluble CRM197 is obtained, wherein the native parent strain of the reduced genome E. coli host is an E. coli K-12 strain, and wherein the reduced genome E. coli host comprises the following modifications relative to the native parent E. coli strain: (i) deletion of at least the following DNA segments: b0245-b0301, b0303-b0310, b1336-b1411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, b1325-b1333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917-b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 of the E. coli K12 strain MG1655 or the corresponding DNA segments in another E. coli K12 strain.
Claim 9 of the patent recites the method of claim 1 comprising
(a) growing the reduced genome E. coli and
(b) inducing expression of CRM197.
The differences between claims 1 and 9 of the patent and claims 1, 4, 6, and 16 of this application are: 
1) the claims of the patent do not recite the expression control sequence comprises an inducible promoter; 
2) the claims of the patent do not recite a second nucleotide sequence encoding an E. coli phospholipase, said second nucleotide sequence operably linked to an expression control sequence comprising an inducible promoter, including OmpLA; and
3) the claims of the patent do not recite an extraction buffer comprising a chelating agent. 
Regarding difference 1), given that step (b) of claim 9 of the patent recites inducing expression of CRM197, one of ordinary skill in the art would have recognized that the expression control sequence of claim 1 of the patent comprises an inducible promoter. 
Regarding difference 2), claim 19 of the patent recites extracting the CRM197 in the absence of detergent. Also, Blattner, which corresponds to the disclosure of the patent, teaches using a non-detergent-based method for extracting the periplasmic-localized CRM197 (e.g., paragraphs [0017] and [0029]). The reference of Wu teaches that extracellular production of recombinant proteins is advantageous because it does not require cell disruption and has almost no contamination from host proteins (paragraph [0005]). Wu teaches co-expressing a desired recombinant protein with induced expression of an enzyme with phospholipase activity in order to increase membrane permeability for extracellular secretion of the enzyme with phospholipase activity is induced during the culturing (paragraph [0046]). Although Wu does not disclose OmpLA as the enzyme with phospholipase activity, the reference of Suominen teaches that the activation of the phospholipase OmpLA by an OmpLA-activating agent or condition causes the increased permeability of the outer membrane, which can be exploited for the extracellular secretion of recombinant proteins (p. 174, column 2). According to Suominen, overexpression of OmpLA does not disturb growth (Suominen, p. 174, column 2, top).  
Regarding difference 3), as stated above, Blattner, which corresponds to the disclosure of the patent, teaches using a non-detergent-based method for extracting the periplasmic-localized CRM197 (e.g., paragraphs [0017] and [0029]). Bowering teaches a standard extraction procedure for extracting a desired polypeptide from the periplasm of E. coli (p. 1432, column 1, top), the method comprising treating cells overnight (14 hours) at 30oC with a periplasmic extraction buffer comprising EDTA (p. 1432, column 1, top and column 2, middle). Hardaway teaches EDTA activates OmpLA and permeabilizes the outer membrane of E. coli and further discloses a correlation between the presence or absence of OmpLA and release of a periplasmic protein (p. 62, abstract).
In view of the teachings of Blattner, Wu, Suominen, Bowering, and Hardaway, it would have been obvious to one of ordinary skill in the art for the expression control sequence of claim 1 of the patent to be an inducible promoter, to inducibly co-express OmpLA from a separate plasmid, and to extract the periplasmic CRM197 according to Bowering. One would have been motivated to and would have had a reasonable expectation of success for the expression control sequence to be an inducible promoter because the claim 9 of the patent recites inducing the expression of CRM197. One would have been motivated to and would have had a reasonable expectation of success to inducibly co-express OmpLA from a separate plasmid because claim 19 of the patent recites extraction of the CRM197 in the absence of detergent; the prior art taught a non-detergent-based method for extracting a protein by co-expressing an enzyme with phospholipase activity; and the prior art acknowledges that activated OmpLA permeabilizes the outer membrane for extracellular production of a periplasmic-localized recombinant protein by activating the phospholipase OmpLA. One would have been motivated to and would have had a reasonable expectation of success to extract the periplasmic CRM197 according to Bowering because claim 19 of the patent recites extraction of the CRM197 in the absence of detergent and Bowering teaches a standard extraction procedure for extracting a desired polypeptide from the periplasm of E. coli, which does not use a detergent. 
Regarding claims 3, 11, and 42 of this application, claim 1 of the patent recites a ytfQ signal sequence that directs transfer of the CRM197 protein to the periplasm.
Regarding claim 7 of this application, claim 1 of the patent recites an expression vector comprising a nucleotide sequence encoding a CRM197 protein.
Regarding claim 8 of this application, given that step (b) of claim 9 of the patent recites inducing expression of CRM197, one of ordinary skill in the art would have recognized that the expression control sequence of claim 1 of the patent comprises an inducible promoter.
Regarding claim 13 of this application, Blattner, which corresponds to the disclosure of the patent, teaches the cells are compatible with a buffer at pH 8 (paragraph [0119]).  
Regarding claim 18 of this application, Blattner, which corresponds to the disclosure of the patent, teaches the reduced genome E. coli has a genome that is 2% to 20% smaller than the native parent strain or is 5% to 30% smaller than the native parent strain (paragraph [0045]).
Regarding claim 21 of this application, claim 1 of the patent recites the reduced genome E. coli host comprises the following modifications relative to the native parent E. coli strain: (i) deletion of at least the following DNA segments: b0245-b0301, b0303-b0310, b1336-b1411, b4426-b4427, b2441-b2450, b2622-b2654, b2657-b2660, b4462, b1994-b2008, b4435, b3322-b3338, b2349-b2363, b1539-b1579, b4269-b4320, b2968-b2972, b2975-b2977, b2979-b2987, b4466-4468, b1137-b1172, b0537-b0565, b0016-b0022, b4412-b4413, b0577-b0582, b4415, b2389-b2390, b2392-b2395, b0358-b0368, b0370-b0380, b2856-b2863, b3042-b3048, b0656, b1325-b1333, b2030-b2062, b2190-b2192, b3215-b3219, b3504-b3505, b1070-b1083, b1878-b1894, b1917-b1950, b4324-b4342, b4345-b4358, b4486, b0497-b0502, b0700-b0706, b1456-b1462, b3481-b3484, b3592-b3596, b0981-b0988, b1021-b1029, b2080-b2096, b4438, b3440-b3445, b4451, b3556-b3558, b4455, b1786, b0150-b0153 and b2945 of the E. coli K12 strain MG1655.
Regarding claim 28 of this application, Blattner, which corresponds to the disclosure of the patent, discloses the signal sequence results in direction of 100% of the polypeptide to the periplasm (paragraph [0056]). Given that 100% of the polypeptide is directed to the periplasm, it follows that at least 80% of the polypeptide is extracted from the periplasm of the E. coli host cell (rather than the cytoplasm). 
Therefore, the method of claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 19 of U.S. Patent No. 10,479,820 B2 (hereafter “patent”) in view of Blattner (supra), Wu (supra), Suominen (supra), Bowering (supra), and Hardaway (supra) as applied to claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, and 42 above, and further in view of Blattner-2 (supra). 
The claims of the patent do not recite wherein the E. coli host cell is cultured in continuous fermentation mode for a period of at least 14 days, whereby at least 2 grams per liter per day of the recombinant protein is produced.
The reference of Blattner-2 teaches that reduced genome bacterial strains are more stable in continuous fermentation and teaches a method for continuous fermentation for production of CRM197 using a reduced genome E. coli (Example 1). Figure 10 of Blattner-2 shows a production of at least 2 per liter per day of CRM197 is produced over a period of at least 14 days (e.g., days 3-27). 
In view of the additional teachings of Blattner-2, it would have been obvious to one of ordinary skill in the art to use the continuous fermentation method of Blattner-2 for the claimed method of the patent. One would have been motivated to and would have had a reasonable expectation of success to do this because the method of claim 1 of the patent recites a reduced genome E. coli for production of CRM197 and Blattner-2 teaches that reduced genome bacterial strains are more stable in continuous fermentation and teaches a continuous fermentation method for production of CRM197 using a reduced genome E. coli. Therefore, the method of claim 29 of this application is unpatentable over claims 1, 9, and 19 of the patent in view of Blattner, Yoshikuni, Belosludtsev, Handbook, and Blattner-2. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsiung et al. (Biotechnology 7:267-271, 1989) discloses that the activation of the phospholipase OmpLA causes the increased permeability of the outer membrane (sentence bridging pp. 267-268) and further discloses inducible co-expression of bacteriocin release protein (BRP) from a separate plasmid to activate OmpLA and permeabilize the outer membrane for excretion of a desired recombinant protein into a culture medium (p. 267, abstract; paragraph bridging pp. 267-268).
Clifton et al. (Langmuir 31:404-412, 2015) discloses that chelation of divalent cations is a well-established method to permeabilize Gram-negative bacteria such as E. coli (p. 404, abstract) and EDTA is an agent that permeabilizes the outer membrane (p. 405, column 1, top).
Su et al. (Microb. Cell Fact. 16:24, 2017, 11 pages) discloses enhanced extracellular production of recombinant proteins in E. coli by co-expression with a Bacillus phospholipase C (Abstract).
Schantz et al. (US 2015/0275260 A1) discloses a method for producing a polypeptide comprising the step of incubating (resuspended) prokaryotic cells in a solution comprising about 10 mM to about 95 mM Tris-HCl and about 2 mM to about 6 mM EDTA at a pH of about 7 to about 10 for about 15 min to about 6 h at about 25oC (Abstract).

Conclusion
Status of the claims:
Claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21-23, 26-29, and 42 are pending in the application.
Claims 22, 23, 26 and 27 are withdrawn from consideration.
Claims 1, 3, 4, 6-8, 11, 13, 16, 18, 21, 28, 29, and 42 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656